Morehouse, Justice.
It necessaril*136y change the common law on the same subject, except when repugnant to it, but the duties and rights imposed or conferred, are cumulative. (Oomyn’s Digest, tit. Parliament Rep., 23,24.) The power of staying proceedings till security for costs shall be filed, is incidental, and has been, and may be so exercised. (18 Wend. 652, 1 Denio, 659.) The Court of Common Pleas having the power to require security, independent of the statute, a change in the situation of the parties by a repeal or other modification of the statute, cannot be urged here as a "reason for vacating the order. The action is for slander, and is represented as frivolous, if not vindictive, and the Plaintiff irresponsible, and it might have appeared to the court a proper case for the exercise of their discretionary power to order security for costs not controlled by the statute. Motion denied.